DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9 and 12- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 6,338,880) in view of Korzec et al., Remote and direct microwave plasma deposition of HMDSO films: comparative study, Surface and Coatings Technology Pp. 67-74 (1995).
Re Claim 1, Akram discloses a method of depositing titanium nitride, the method comprising sequentially exposing a substrate surface to a titanium precursor and a microwave plasma generated from a plasma gas (see Fig. 3 and Col. 2, lines 45 – Col. 3, line 10).  
Although Akram does not disclose directed plasma process for deposition, such process neither novel nor nonobvious. 
Korzec et al. disclose conducting both remote and direct microwave plasma deposition process and study advantages and disadvantages of these processes. As Korzec et al. disclose, direct microwave plasma provides higher deposition rates and allow high quality film to deposited in a very narrow region. (See Conclusion section in Page 73). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Akram reference with direct microwave plasma as taught by As Korzec et al. because direct microwave plasma provides higher deposition rates and allow high quality film to deposited in a very narrow region.
Re Claim 2, as applied to claim 1 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the direct microwave plasma is generated within predetermined surface of the substrate. In addition, the claimed distance within the scope of disclosure of Korzec et al. (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Re Claim 5, as applied to claim 1 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the plasma gas comprises ammonia or nitrogen gas (N2) (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Re Claim 7, as applied to claim 1 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the microwave plasma delivered to plasmas gas at predetermined power. Furthermore, the power range outside the prior art is can routinely optimize. 
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to optimize the power, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed power or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claim 8, as applied to claim 1 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the substrate surface is maintained at a predetermined temperature. Furthermore, the temperature range can be optimized routinely. 
Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to optimize the temperature, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed temperature or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).  
Re Claim 9, Akram discloses a method of depositing titanium nitride, the method comprising sequentially exposing a substrate surface to a titanium precursor, ammonia gas, and a microwave plasma generated from a plasma gas (see Fig. 3 and Col. 2, lines 45 – Col. 3, line 10).  
Although Akram does not disclose directed plasma process for deposition, such process neither novel nor nonobvious. 
Korzec et al. disclose conducting both remote and direct microwave plasma deposition process and study advantages and disadvantages of these processes. As Korzec et al. disclose, direct microwave plasma provides higher deposition rates and allow high quality film to deposited in a very narrow region. (See Conclusion section P Page 73). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Akram reference with direct microwave plasma as taught by As Korzec et al. because direct microwave plasma provides higher deposition rates and allow high quality film to deposited in a very narrow region.
Re Claim 12, as applied to claim 11 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the plasma gas further comprises hydrogen gas (H2), ammonia or nitrogen gas (N2).  
Re Claim 13, as applied to claim 9 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the plasma gas comprises hydrogen gas (H2), and nitrogen gas (N2).  
Re Claim 14, as applied to claim 13 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the plasma gas further comprises at least one of argon or ammonia.  
Re Claim 15 Akram discloses a method of depositing titanium nitride, the method comprising sequentially exposing a substrate surface to a titanium precursor, a first direct plasma generated from a first plasma gas, and a second direct microwave plasma generated from a second plasma gas (see Fig. 3 and Col. 2, lines 45-64).   
Although Akram does not disclose directed plasma process for deposition, such process neither novel nor nonobvious. 
Korzec et al. disclose conducting both remote and direct microwave plasma deposition process and study advantages and disadvantages of these processes. As Korzec et al. disclose, direct microwave plasma provides higher deposition rates and allow high quality film to deposited in a very narrow region. (See Conclusion section P Page 73). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Akram reference with direct microwave plasma as taught by As Korzec et al. because direct microwave plasma provides higher deposition rates and allow high quality film to deposited in a very narrow region.
Re Claim 16, as applied to claim 15 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the first plasma gas consists essentially of nitrogen gas (N2) (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Re Claim 17, as applied to claim 15 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the first plasma gas consists essentially of nitrogen gas and argon (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Re Claim 18, as applied to claim 15 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the second plasma gas consists essentially of ammonia and argon (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Re Claim 19, as applied to claim 15 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the second plasma gas consists essentially of nitrogen gas, hydrogen gas and argon (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Re Claim 20, as applied to claim 15 above, Akram and Korzec et al. in combination disclose all the claimed limitations including wherein the second plasma gas consists essentially of nitrogen gas, hydrogen gas, ammonia and argon (see Akram Fig. 3 and Col. 2, lines 45 – Col. 3, line 10; and Korzec et al.  Conclusion section in Page 73).
Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure FUKIAGE et al. (2018/0037992) disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
October 19, 2022